Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 5/9/22 is acknowledged.  Claims 1-30 are pending and are under examination. 
Response to Reply
Drawings
In light of applicant’s arguments, the prior drawing objection is withdrawn. 
Claim Rejections - 35 USC § 112
In response to applicant’s arguments with regard to the prior rejections of claims 1-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, the Office respectfully disagrees, and the prior rejections are maintained for the following reasons:
The paragraphs [0292] to [0316], cited by applicant on p. 9 of the reply, do not appear to teach one skilled in the art how to make and/or use equations 6 and 7 to determine calibration information. 
Equations 6 and 7 each determine the variable, SCMD, which represents the modeled or calculated in vitro sensing characteristic for the individual medical device (see [0314] et seq. of applicant’s specification).  There appears to be no correlation between the variable, SCMD, and calibration information. 
The manufacturing parameter variable, e.g., RMPA, in equations 6 and 7, provide minimal guidance to determine calibration information. 
The amount of direction provided in the specification to determine calibration information is minimal in comparison to the plethora of manufacturing parameter examples (see paragraph [0292] et seq. of applicant’s specification), and the many different models that can be used (see paragraph [0313] et seq. of applicant’s specification).  The combination of the plethora of manufacturing parameter examples, and many different models would result in unreasonable degree of experimentation for one skilled in the art to determine calibration information based on the unlimited number of examples and models. 
Lastly, the specification does not sufficiently describe a clearly defined nexus between the generated signal from the in vivo sensor, and the calibration information and the manufacturing parameters.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For claims 1 and 30, the specification is not enabling for the following claim language, “wherein sensor control unit is configured to evaluate the generated signal from the in vivo sensor using calibration information, wherein the calibration information comprises: a first device-dependent nonlinear function including a first manufacturing parameter; and a second device-dependent nonlinear function including a second manufacturing parameter.”  The specification is not enabling for the rejected claim language in claims 1 and 30 because of the following factors:
The amount of direction provided by the inventor: the specification does not provide direction as to how to determine the calibration information based on the first device-dependent nonlinear function and the second device-dependent nonlinear function; 
Existence of working examples: the specification does not provide sufficient examples to enable one skilled in the art to determine the first device-dependent nonlinear function and the second device-dependent nonlinear function; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: the specification provides minimal guidance in determining the first device-dependent nonlinear function and the second device-dependent nonlinear function.

The prior rejection below is maintained for similar reasons as explained above. 
Claims 1 and 30 are rejected because it fails to comply with the written description requirement because the claimed genus, which recites, “a first device-dependent nonlinear function” and “a second device-dependent nonlinear function,” lacks sufficient description of a representative number of species. (See MPEP 2163.II.A.3.a.ii).  A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  

In light of applicant’s arguments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following below. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejections of claims 1, 29 and 30 are modified because “a first device-dependent nonlinear function including a first manufacturing parameter,” “a second device-dependent nonlinear function including a second manufacturing parameter” and “a third device-dependent nonlinear function including a third manufacturing parameter” are indefinite.  It cannot be determined what is claimed in light of the specification because the “manufacturing parameter” in paragraph [0292] et seq. of applicant’s specification can encompass a plethora of possibilities, such as the size of a plurality of additional possibilities.  Also, the device-dependent nonlinear function is indefinite because it can encompass many different models, as recited in paragraph [0313] et seq. of applicant’s specification).  Thus, the metes and bound of the claimed invention is indefinite.  Furthermore, claims 1 and 30 are rejected because “sensor control unit is configured to evaluate the generated signal” does not clearly claim the sensor control unit in light of the 112(f) interpretation.  Because “sensor control unit” is interpreted as a type of computer, the rejected claim language should be amended to “sensor control unit programmed to evaluate the generated signal”.
The prior rejection of claim 30 is modified under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the at least one interferent-eliminating membrane layer, and the sensor control unit.  
Claim Interpretation
See paragraphs 10-12 of the prior Office Action filed 2/16/22. 

The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Prior Art Rejection
In light of applicant’s claim amendment to claim 30, the prior rejection is modified and maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoss et al. (“Hoss,” US Pub. No. 2010/0230285, cited in IDS and previously cited) in view of Brauker et al. (“Brauker,” US Pub. No. 2006/0222566, previously cited).
As to claims 1 and 30, Hoss discloses in fig. 1 et seq., a continuous glucose monitoring system, comprising: an in vivo sensor (e.g., “analyte sensor”) configured to generate a signal associated with a glucose level, 
wherein a first portion of the in vivo sensor is configured to be positioned beneath a skin surface of a user in the subcutaneous space, and includes a working electrode (e.g., 121a) and a counter electrode (e.g., 121b), 
 a second portion of the in vivo sensor is configured to remain outside the user (see e.g., [0057] et seq., which discloses “embodiments include wholly implantable analyte sensors and transcutaneous analyte sensors in which only a portion of the sensor is positioned under the skin and a portion of the sensor resides above the skin, e.g., for contact to a control unit, transmitter, receiver, transceiver, processor, etc.”), and includes a first contact (e.g., 123a) electrically coupled to the working electrode and a second contact (e.g., 123b) electrically coupled to the counter electrode (see e.g., [0074] et seq.); and
at least one interferent-eliminating membrane layer disposed over the working electrode (e.g., [0115] et seq.; fig. 9C); and
an on-skin sensor control unit (e.g., “electronics assembly” in [0169] et seq.), wherein the in vivo sensor is coupled to the sensor control unit (e.g., [0183] recites “the electronics assembly physically coupled with the analyte sensor”) and wherein sensor control unit is configured to evaluate the generated signal from the in vivo sensor using calibration information (e.g., see [0183] which discloses “a calibration parameter or code is loaded or programmed into the memory unit or the data processing unit of the electronics assembly physically coupled with the analyte sensor”).  
With regard to claims 1 and 30, while Hoss discloses in e.g., [0175] et seq., simulated factory calibration by applying one calibration factor or parameter to each of the 24 sensors, where the calibration factor was retrospectively determined; determination of a normalization curve or slope (or a definable functional relationship) based on a select number of sample sensors within a manufacturing sensor lot, such as for example, 10 sample sensors from a sensor lot of 1,000 sensors or more; and the characteristics or parameters (e.g., “first and second manufacturing parameters”) of each of the sample sensors from the sensor lot are determined including, for example, the membrane thickness at one or multiple points, or the size of the active sensing area including, for example, the surface area, volume, height, length, and/or shape (such as concave, convex, flat or sloped, for example, measured at one or multiple points) of the active area defined on the sensor, Hoss does not specifically disclose a first device-dependent nonlinear function and a second device-dependent nonlinear function.  Brauker discloses in e.g., [0396], a quality evaluation module evaluates the quality of the calibration. In one embodiment, the quality of the calibration is based on the association of the calibration set data using statistical analysis. Statistical analysis can include any known cost function, such as linear regression, non-linear mapping/regression, rank (e.g., non-parametric) correlation, least mean square fit, mean absolute deviation (MAD), mean absolute relative difference, and the like. The result of the statistical analysis provides a measure of the association of data used in calibrating the system. A threshold of data association can be set to determine if sufficient quality is exhibited in a calibration set.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to associate the calibration information with a statistical analysis function, such has non-linear regression, because it would be beneficial to determine if sufficient quality is exhibited in a calibration set (e.g., [0396] of Brauker). 
As to claim 2, see e.g., [0116] of Hoss, which recites first and second manufacturing parameters include dimensions, e.g., area, width, length, and/or diameter, of the active area of the sensor. 
As to claims 3-8, see e.g., sensing layer or component in figs. 3A et seq. of Hoss; and [0126], [0178] et seq. of Hoss, which discloses a manufacturing parameter comprises a size (e.g., width, length, peripheral length, volume, and thickness) of the sensing layer or component. 
As to claim 9, see e.g., [0069] et seq. of Hoss, which discloses a sensor that is a wire sensor, or a sensor having stacked or layered electrodes (for example, where the electrodes are separated by insulation or substrate materials) as well as sensors having electrodes that are co-planar and disposed side-by-side on the substrate.  The electrodes include working electrode and a counter electrode. 
As to claim 10, see e.g., [0115] et seq. of Hoss. 
As to claim 11, see e.g., [0211] et seq. of Hoss. 
As to claims 12 and 13, see e.g., [0147] et seq. of Hoss. 
As to claims 14, 15, and 18, see e.g., sensor specific in [0066] et seq. of Hoss. 
As to claims 16, 17, and 19, see single calibration factor for all sensors in the sensor lot in e.g., [0177] et seq. of Hoss. 
As to claim 20, see e.g., [0060] et seq. of Hoss. 
As to claim 21, see e.g., [0066] et seq. of Hoss, which discloses the user may be required to manually input the code or parameter into the data processing device in the analyte monitoring system. 
As to claims 22 and 26, see Brauker above for first or second device-dependent nonlinear function, and [0011] et seq. of Hoss for first or second coefficient. 
As to claim 23, see e.g., [0007] et seq. of Hoss for empirical determination of a calibration factor or parameter. 
As to claims 24 and 27, see e.g., [0177] et seq. of Hoss. 
As to claims 25 and 28, see e.g., [0178] et seq. of Hoss, which discloses select number of sample sensors. 
As to claim 29, see Brauker above for third device-dependent nonlinear function, and [0175] et seq. of Hoss for the third manufacturing parameter. 
Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument on p. 12 of the reply that Brauker does not disclose a first device-dependent nonlinear function and a second device-dependent nonlinear function, the Office respectfully disagrees.   
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, unless a term has been given a special definition in the specification.  See MPEP 2111.  Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The term, “manufacturing parameter,” is described in the specification (e.g., [0292]) as a broad one, and “device-dependent nonlinear function” has no special definition in applicant’s specification.  Under the broadest reasonable interpretation standard, in light of applicant’s specification, Hoss in view of Brauker properly read on the claimed “first and second manufacturing parameters” because Hoss explicitly discloses in e.g., [0178] et seq., the characteristics or parameters of each of the sample sensors from the sensor lot are determined including, for example, the membrane thickness at one or multiple points, or the size of the active sensing area including, for example, the surface area, volume, height, length, and/or shape (such as concave, convex, flat or sloped, for example, measured at one or multiple points) of the active area defined on the sensor.  Also, Hoss in view of Brauker properly read on the claimed “first and second device-dependent nonlinear function” because Brauker discloses in e.g., [0396], the quality of the calibration is based on the association of the calibration set data using statistical analysis, which include any known cost function, such as linear regression, non-linear mapping/regression, rank (e.g., non-parametric) correlation, least mean square fit, mean absolute deviation (MAD), mean absolute relative difference, and the like.  Thus, Hoss in view of Brauker properly read on the claimed first and second manufacturing parameters, and the first and second device-dependent nonlinear functions. 
Furthermore, in response to applicant's arguments against the reference, Brauker, individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



6/2/2022